Cooper, J.,
delivered the opinion of the court.
There is nothing in the record indicating that the sale by the trustee, Powell, was made for the purpose of enabling the creditor, Cobb, to evade the usury laws by reconveying the property bought at such sale to the debtor. If this had been shown, the law, looking to the substance and not to the form of the transaction, would treat the money paid by the debtor as paid on the note and sustain his right to recover the usury. But the evidence shows that at the time of this sale there was no such collusion between the parties; on the contrary, they were antagonistic to each other. Cobb, having purchased the property at a sum not gre.ater than the balance of the principal due on his note, had the right to convey it to the appellant or to any other person at any price. The fact that he did convey it to him who had once been his debtor, but whose *46debt had been paid by the sale under the deed of trust, at a price equal to the sum of the note and the usurious interest originally contracted for, did not make the sale usurious.

The judgment is affirmed.